DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2/22/22.

 The following note is to clear up any confusion to the record regarding the requirement for restriction/election dated 2/10/22 and Applicant’s response dated 2/22/22.  There was a typo in the restriction/election requirement dated 2/10/22.  The correct groupings are: Group I (claims 1-12) and Group II (claims 13-20).  There was a typo in Applicant’s response, page 1, dated 2/22/22.  It should have read and interpreted as “the unelected claims 13-20 are withdrawn.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 10, the limitations “the intelligent tire service station” on line 6 and “the data of designated tire health management parameters” on line 7 both lack proper antecedent basis.
Re claim 11, it is indefinite because it depends on indefinite claim 10.

Double Patenting
Claims 1, 2 and 5-8 are directed to an invention not patentably distinct from claims 1, 2 and 4-7 of commonly assigned 10,717,362 (having different inventors).  Specifically, both set of affected claims claim a battery health state monitoring sensor implemented in an IC on the batteries for detecting the battery SoH data including discharge current, discharge voltage, charge time and discharge time; the battery management center continuously collects and analyzes the SoH data for detecting abnormal health and sends a warning message to the vehicle driver, the battery supplier, battery manufacturer, insurance company, vehicle maker and highway safety agency.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1, 2 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-7 of U.S. Patent No. 10,717,362. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the instant claim is broader and narrower than patent claims 1 and 2.  It is broader than patent claim 1 for excluding at least the limitation “a plurality of charging stations.”  It is narrower than patent claim 1 for including at least the limitation “a battery health state monitor sensor.”  Having a battery health monitoring sensor to send and collect battery health state data would have been obvious so that the battery management center can analyze the data.  Moreover, patent claim 2 including the battery health state monitor sensor.
Re claims 2 and 5-8, the limitations of instant claims 2 and 5-8 can be found in patent claims 2 and 4-7 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-8 are clearly rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang (US 10,717,362).
The applied reference has a common joint inventor (Shwu-Jian Liang) with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Re claim 2, the limitations can be found in patent claim 2.
Re claims 5-8, the limitations can be each found respectively in claims 4-7.

Allowable Subject Matter
Claims 3, 4, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurimoto (US 10,580,224) teaches a battery management system for a vehicle wherein the battery SoH are analyzed and replacement batteries are ordered.
Kale et al. (US 2021/0049480) teaches maintaining the batteries via neural network learning by the vehicle.
BADGER, II et al. (US 2021/0094433) teaches charge programming via wireless communication and onboard programs.
The WIPO document teaches storage cells SoH is estimated via learning models through neural networks.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087